BLAND, P. J.
—The suit is on an ordinary negotiable promissory note. The transcript, certified by the clerk of the circuit court, shows that a trial was had at the May term, 1903, of Cape Girardeau Circuit Court and, on May fifteenth, a verdict was found and judgment rendered in favor of the defendant; that, on the same day, plaintiff filed his motion for a new trial which was not disposed of until the following August term, when, on the twenty-first day of August, it was overruled; an affidavit for appeal was filed, an appeal granted, and plaintiff given ninety days in which to file bill of exceptions. Nothing further appears from the transcript as the appeal is here on short form.
*423Plaintiff’s abstract of .the record shows that the bill of exceptions was signed by the judge on the twenty-first day of November, 1903, and was filed with the clerk on the twenty-third day of the same month. This was more than ninety days after August twenty-first and, as the abstracts fail to show any additional time was given in which to file bill of exceptions, we are forced to find that the bill was filed out of time and for this reason cannot be reviewed by us. And as there is no error assigned in respect to the record, proper, the judgment must be affirmed. It is so ordered.
All concur.